Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the preliminary amendment filed 6/17/20.  As directed by the amendment, claims 5, 7, 9-10, 12, 14, 16, and 18 have been amended and no claims have been added nor cancelled.  As such, claims 1-18 are pending in the instant application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 316.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the limitation “configuring the spacer device according to claim 1” is unclear as it is clear what manufacture step is being performed here or set forth in claim 1. Claim 17 already sets forth the limitations of claim 1 and it is unclear what step is involved in configuring according to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 10-12, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crockford et al. (2005/0087189) in view of Haroutunian (2014/0048065).
Regarding claim 1, Crockford shows a spacer device for an inhaler (see Fig. 2-3, abstract) which includes a hollow element (hollow element 1); and a piston member configured to be inserted into the hollow tube such that a space between a first end of the hollow tube and the piston member defines a chamber for holding a mist released from the inhaler (see Fig. 2-3, piston member 10, see para. 0036-0039, first end being the end of element 1 on the right hand side of these figures, second end with opening 11), wherein the piston member is slidable along the hollow tube towards the first end of the hollow tube by a force resulting from a pressure differential between an ambient pressure acting on the piston member from an open second end of the hollow tube opposite the first end and a chamber pressure lower than the ambient pressure as the mist is aspirated from the chamber (see Fig. 2-3 and para. 0038).  Crockford teaches providing an indication of a dose being delivered/inhaled (see para. 0039), but is silent as to the hollow element explicitly being a tube and the hollow tube and the piston member cooperate to provide a visual indication of the progress of the aspiration of the mist from the chamber.  However, Haroutunian teaches a similar inhaler spacer device which includes a hollow tube which is transparent (see Haroutunian Fig. 1 and 4, para. 0045, tube 32 which is transparent).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Crockford device’s hollow element to be a transparent tube, as taught by Haroutunian, as this would have been obvious substitution of one known shape and type of material for another.  The now modified Crockford device’s hollow tube is transparent and thus the hollow tube and the piston member cooperate to provide a visual indication of the progress of the aspiration of the mist from the chamber as a user can visualize the travel of the piston in the hollow tube.
Regarding claim 2, the modified Crockford device is such that hollow tube comprises at least a transparent or translucent portion (see Haroutunian para. 0045).
Regarding claim 3, the modified Crockford device is such that the transparent or translucent portion of the hollow tube extend lengthwise along the hollow tube (see Haroutunian para. 0045).
Regarding claim 10, the modified Crockford device further includes a connector configured to be coupled to the first end of the hollow tube (see Crockford Fig. 2-3, connector element 4 or element 6).
Regarding claim 11, the modified Crockford device’s connector comprises a first port which is configured for coupling with the inhaler and which is configured to direct the mist released from the inhaler through the first port into the hollow tube (see Crockford Fig. 2, connector 4 includes port which couples with inhaler 13, see para. 0036-0039).
Regarding claim 12, the modified Crockford device’s connector comprises a second port which is configured for aspiration of the mist from the hollow tube (see Crockford Fig. 3 connector includes a port for aspiration as shown by arrows, see para. 0037-0038 for example).
Regarding claim 14, the modified Crockford device further includes a first one-way valve disposed between the second port of the connector and the hollow tube, wherein the first one-way valve is configured for the aspiration of the mist from the chamber, through the first one-way valve, and out from the second port of the connector (see Crockford Fig. 3, connector 6 including first one-way valve 15, see para. 0038).
Regarding claim 15, the modified Crockford device’s connector further includes a second one- way valve disposed at the connector, the second one-way valve configured to direct external airflow entering the second port of the connector to exit the connector through the second one-way valve during exhalation by the user (see Crockford Fig. 3, connector 6 having second one-way valve 14, see para. 0038).
Regarding claim 17, the construction of the modified Crockford device, as per claim 1 above, includes a method of manufacture including the steps of providing a hollow tube (Crockford element 1 modified in view of Haroutunian para. 0045 to be a tube); and providing a piston member configured to be inserted into the hollow tube such that a space between a first end of the hollow tube and the piston member defines a chamber for holding a mist released from the inhaler (see Crockford Fig. 2-3, piston member 10, see para. 0036-0039, first end being the end of element 1 on the right hand side of these figures, second end with opening 11), wherein the piston member is slidable along the hollow tube towards the first end of the hollow tube by a force resulting from a pressure differential between an ambient pressure acting on the piston member from an open second end of the hollow tube opposite the first end and a chamber pressure lower than the ambient pressure as the mist is aspirated from the chamber (see Crockford Fig. 2-3 and para. 0038), wherein the hollow tube and the piston member cooperate to provide a visual indication of the progress of the aspiration of the mist from the chamber (modified Crockford device’s hollow tube is transparent per para. 0045 of Haroutunian, and thus the hollow tube and the piston member cooperate to provide a visual indication of the progress of the aspiration of the mist from the chamber as a user can visualize the travel of the piston in the hollow tube).
Regarding claim 18, the modified Crockford deviceis configured according to claim 1 (see above explanation of claim 1, Crockford Fig. 2-3 and para. 0036-0039, Haroutunian Fig. 1 and 4, para. 0045).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crockford and Haroutunian as applied to claim 3 above, and further in view of Cama (5,839,430).
Regarding claim 4, the modified Crockford device is silent as to including a marker on the hollow tube, wherein the hollow tube having the transparent or translucent portion and the marker cooperates with the piston member to provide a visual indication of a completion of a desired aspiration when a portion of the piston member visible through the transparent or translucent portion of the hollow tube reaches the marker.  However, Cama teaches a similar device which includes such a marker (see Cama Fig. 7, markers 45, see col. 7 ln. 28-43).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Crockford device to include a marker, as taught by Cama, in order to provide a scale to visualize progress of inhalation of a dose.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crockford and Haroutunian as applied to claim 1 above, and further in view of Boehm et al. (2007/0215150).
Regarding claim 5, the modified Crockford device is silent as to the piston member including a skirting around a perimeter of the piston member, and wherein the skirting is configured to be deflected to uninterruptedly seal the piston member against an inner wall of the hollow tube along the perimeter of the piston member when the piston member is inserted into the hollow tube.  However, Boehm teaches a similar inhalation device which includes a piston member with such a skirting (see Boehm Fig. 1, piston member 4 with skirting 101, see para. 0024).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Crockford device’s piston member to include a skirt, as taught by Boehm, in order to provide greater sealing between the piston and the chamber (see Boehm para. 0024-0025).
Regarding claim 6, the modified Crockford device’s skirting is configured to contact the inner wall of the hollow tube such that a force acting on the piston member towards the first end caused by an aspiration of a predetermined volume of the mist from the chamber is greater than a friction caused by the contact between the skirting and the inner wall of the hollow tube so as to slide the piston member along the hollow tube towards the first end upon the aspiration of the predetermined volume of the mist from the chamber (see Boehm Fig. 1 and Crockford Fig. 2-3 and para. 0038).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crockford and Haroutunian as applied to claim 12 above, and further in view of Bruce et al. (9,700,689).
Regarding claim 13, the modified Crockford device is silent as to the second port being configured for coupling with an inhaler mask; however, Bruce teaches a similar device which includes a connector having a second port configured for coupling with an inhaler mask (see Bruce Fig. 1 and 4, connector 150 with second port 152 for coupling with mask 144).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Crockford device to be coupled to an inhaler mask, as taught by Bruce, as this would have been obvious substitution of one known element for another (replacing mouthpiece with mask).

Allowable Subject Matter
Claims 7-9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
When read in light of the limitations of the claimed invention, the prior art noted above and below, does not disclose, either alone or suggest in combination, the limitations set forth in claims 7-9 and 16 including independent claim 1 to which these claims depend on.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bisgaard (5,755,221) discloses an inhaler with a piston pump, Dashiell (2019/0059811) discloses an inhaler with a flow meter, Denyer et al. (5,842,468) discloses a spacer for an inhaler, Khan et al. (WO 2016/044775) discloses a spacer device in combination with a spirometer, and Zidulka (WO 2017/161442) discloses a device for delivering particles to an upper respiratory tract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785